DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on January 20, 2022, claims 2-5 have been amended, and claim 7 has been canceled.  Claim 8 is new.  Accordingly, claims 2-5 and 8 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on January 20, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated September 24, 2021, are hereby withdrawn unless specifically noted below.
Applicant is respectfully reminded of the proper manner of making amendments to the claims in future correspondence.  The text of any added subject matter must be shown by underlining the added text.  That said, “openings” in claim 2 lacks proper underlining in the current amendment, as the term previously recited “opening”.  Additionally, deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  That said, Applicant has used single brackets in the current amendment to show deleted subject matter.  As a courtesy to Applicant, the current claim amendments have been entered and considered despite use of improper notation.
Specification – Abstract
As stated in the previous office action, the disclosure is objected to because of the following informalities: the first sentence of the abstract beginning at line 2, as numbered on the page, does not contain a proper verb form and is, therefore, an incomplete sentence.  In order to obviate the objection, it is suggested that the word “having” at line 2 should instead read “have” in order to form a complete sentence with a proper verb form.  Applicant correctly uses “have” in the second sentence of the abstract to form a complete sentence.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:
The listing of elements i, ii, iii, iv, and v include improper periods.  Each claim should begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claim except for abbreviations. See MPEP 608.01(m).  It is suggested that the periods be replaced with parentheses similar to the other listed elements in the claim;
At line 9, “selected” should instead read “being selected’;
At line 9, “a group” should instead read “the group”;
At lines 15 and 26, the commas before the word “and” should each be replaced with a semicolon to make the punctuation of the listed elements consistent and to avoid potential confusion;
At lines 15 and 26, the commas following the word “and” should each be removed as they are unnecessary;
At line 21, “selected” should instead read “being selected”;
At line 21, “a group” should instead read “the group”; and
At line 25, a large space appears between “d)” and “right trouser crotch”.  The space should be removed if unintentional to avoid any speculation of a misprinted or omitted word. 
Claims 2-5 are objected to because each claim recites “A garment […]” at line 1 of each which should instead read “The garment […]” in order to properly refer back to claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “each such garment providing enough size opening to perform such surgery” at lines 4-5.  It is unclear what constitutes “enough size opening”.  Examiner notes that any specific sizing, measurements, or length of the openings is not disclosed anywhere in the application as originally filed.  Furthermore, it 
Claim 2 recites the limitation “A garment as claimed in claim 8, wherein at least one of the predetermined first openings is covered by a fabric flap having a fastener.”  Examiner notes that claim 8 from which claim 2 depends recites at line 5 a garment “consisting of” the elements of the claim.  A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step. See MPEP 2111.03.  Therefore, it is unclear how claim 2 which recites the additional structures of “a fabric flap” and “a fastener” further limit the garment “consisting of” the elements of claim 8.  Accordingly, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitations of the dependent claims will be interpreted as best can be understood.
Claims 3-5 are similarly rejected for being dependent on a rejected claim and for similarly reciting additional elements.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5, as best can be understood, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “A garment as claimed in claim 8, wherein at least one of the predetermined first openings is covered by a fabric flap having a fastener.”  Examiner notes that claim 8 from which claim 2 depends recites at line 5 a garment “consisting of” the elements of the claim.  A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step. See MPEP 2111.03.  Therefore, claim 2 fails to further limit the subject matter of claim 8 upon which is depends.
Claims 3-5 are similarly rejected for being dependent on a rejected claim and for similarly reciting additional elements.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8, as best can be understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0251454 to Kiernan (hereinafter referred to as “Kiernan”).
Regarding claim 8, Kiernan teaches a garment (Fig. 3; Abstract) 
Selected from the group consisting of a garment intended for use in phlebotomy surgery, a garment intended for use in dialysis surgery, and a garment intended for use in arthrogram surgery, each such garment providing enough size opening to perform such surgery, (Fig. 3; Abstract; the garment of Kiernan includes openings having a size that are capable of being used for phlebotomy, dialysis, or arthrogram surgeries) each said garment consisting of: A) a fabric top portion ((200); See [0034] for garment materials including fabrics) consisting of a jacket (the garment (200) meets the structural limitations for a jacket) having sleeves (224) and predetermined first openings in said jacket (200), one or more of said predetermined first openings (214a-d) selected from a group consisting of: i. top left front ((214d) on top left portion of garment (200)) and top right front ((214d) on top right portion of garment (200)); ii. middle left sleeve ((214a) on left portion of garment (200)) and middle right sleeve ((214a) on right portion of garment (200)); iii. left lower sleeve ((214b) on left portion of garment (200)) and right lower sleeve ((214b) on right portion of garment (200)); iv. a lower front (214c), and, v. any combination of i) to iv) (Fig. 3 illustrates the combination of openings); B) a fabric bottom portion ((250); See [0034] for garment materials including fabrics) consisting of a pair of trousers (garment (250) meets the structural limitations for trousers; Examiner notes that the term “trousers” is defined as a “usually loose-fitting outer garment for the lower part of the body, having individual leg portions that reach typically to the ankle but sometimes to any of various other points from the upper leg down” (See non-patent literature “definition of ‘trousers’” attached to previous correspondence)) having a right trouser leg (leg (274) on right portion of garment (250)) and a left trouser leg (leg (274) on left portion of garment (250)), said trousers (250) having predetermined second openings ((214i) and (214l)) in said trousers (250), one or more of said predetermined second openings ((214i) and (214l)) selected from a group consisting of: a) left upper inside trouser leg ((214i) on left portion of garment (250); b) right upper inside trouser leg ((214i) on right portion of garment (250)); c) left trouser crotch ((214l) on left portion of garment (250)); d) right trouser crotch ((214l) on right portion of garment (250)), and, e) any combination of a) to d) (Fig. 3 illustrates the combination of openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kiernan, as applied to claim 8 above.
Regarding claim 2, Kiernan discloses the embodiment of Fig. 3 which teaches the limitations of claim 8 as described above. That said, the embodiment of Fig. 3 of Kiernan does not explicitly teach wherein at least one of the predetermined first openings is covered by a fabric flap having a fastener.
However, Kiernan also teaches an alternative embodiment of the openings for the disclosed garments in which an opening, i.e., access fitting 614, is covered by a flap (See Fig. 7).  Specifically, this embodiment of Kiernan teaches wherein at least one of the predetermined first openings (622) is covered by a fabric flap ((656); See [0034] for garment materials including fabrics) having a fastener (655).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the garment embodiment of Fig. 3 of Kiernan with the flap closure embodiment of Fig. 7 of Kiernan.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the openings on the garment embodiment of Fig. 3 with the flap closure embodiment of Fig. 7 of Kiernan in order to 
Regarding claim 3, the modified garment of Kiernan (i.e., the embodiment of Fig. 3 of Kiernan in view of the embodiment of Fig. 7 of Kiernan, as applied to claim 2 above) teaches wherein said fabric flap ((656); See [0034] for garment materials including fabrics) is securable by said fastener (hook-and-loop closure device (655) is capable of securing the flaps to the garment).
Regarding claim 4, the modified garment of Kiernan (i.e., the embodiment of Fig. 3 of Kiernan in view of the embodiment of Fig. 7 of Kiernan, as applied to claims 2-3 above) teaches wherein said fastener (655) is a strap (hook-and-loop closure device (655) meets the structural limitation of a strap, i.e., is a narrow strip of flexible material for fastening or holding things together; See non-patent literature “definition of ‘strap’” attached to previous correspondence).
Regarding claim 5, the modified garment of Kiernan (i.e., the embodiment of Fig. 3 of Kiernan in view of the embodiment of Fig. 7 of Kiernan, as applied to claims 2-4 above) teaches wherein said strap (655) is hook and loop (hook-and-loop closure device (655); See, [0035]).
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 5,913,407 to Keyes; and US D530,885 to Barthel are both directed to garments having access openings for medical purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732